Citation Nr: 1215029	
Decision Date: 04/25/12    Archive Date: 05/03/12	

DOCKET NO.  07-21 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by right lower chest pain.

2.  Entitlement to service connection for a chronic disability involving the gallbladder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from May 1985 to July 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Denver, Colorado, that denied entitlement to the benefits sought.  The Roanoke VA RO currently has jurisdiction in this matter.

The case was previously before the Board in October 2010, at which time, in pertinent part, it was remanded for further development.  The requested actions have been accomplished and the case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  A current disability involving the right lower chest region is not shown.

2.  Any current disability involving the gallbladder is not shown to be related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by right lower chest pain are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for a disability of the gallbladder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist.

The Veterans Claim Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, includes enhanced duties on the part of VA to inform and assist claimants with regard to VA benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that there has been compliance with the mandates of the VCAA throughout the course of the appeal.  The case has been in appellate status for several years and has been remanded by the Board with regard to the issues at hand in the recent past.  VA treatment records have been associated with the claims file and the Veteran has been accorded examinations by VA for rating purposes.  Additionally, the Veteran had the opportunity to provide testimony on her own behalf at a hearing before the undersigned Veterans Law Judge in July 2010.  A transcript of the hearing proceedings is of record and has been reviewed.  Accordingly, the Board finds that all necessary notification and development have been accomplished, and, therefore, appellate review may proceed.



Pertinent Law and Regulations.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things:  (1) A current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship, that is, a nexus, between the claimed inservice disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second or third elements is through demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may establish continuity of symptomatology with competent evidence showing:  (1) That a condition was noted during service; (2) post service continuity of the same symptomatology; and (3) a nexus between any current disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for disability first diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease process was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical or lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154.  The Veteran does not argue, and the record does not show, that the claimed disabilities are the result of participation in combat and therefore the provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept determining whether medical or lay evidence may be considered.  In other words, this means whether the evidence is admissible as distinguished from weight and credibility.  The former determines whether testimony might be heard and considered by the trier of fact, while the latter is a factual determination made as to the probative value of the evidence after the evidence has been submitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the claimant has specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts and circumstances, and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience, to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Court, as fact finder, must determine the probative value or weight of the medical evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA should give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims folders.  The Board has an obligation to provide reasons and bases supporting its decision.  There is no need to discuss in detail all the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).

A review of the service treatment records reflects the Veteran was seen for testing during service as to whether or not she had a gallbladder disability.  Gallbladder ultrasound in August 1986 resulted in normal findings.  Following a complaint of right upper quadrant pain in February 1999, gallbladder testing was accomplished and was negative.  She was given a diagnosis of acute cholecystitis.

The evidence includes a report of a VA examination accorded her in May 2005.  The claims file was reviewed by the examiner.  With regard to right chest pain, she had stated that she had had recurrent episodes of right chest pain below the right breast area since 1997.  She had been evaluated for the problem with ultrasounds on two different occasions.  The last abdominal ultrasound in April 2005 showed no evidence of stones or other gallbladder disease.  The examiner opined that there was "no objective evidence to justify the diagnosis of gallbladder disease."

In October 2008, she was seen for complaints concerning abdominal cramping and presumed acalculus cholecystitis.  She had a poorly defined vitamin D deficiency which required vitamin supplements and calcium supplements.  She stated that she had had what she described as a "deep ache" on the right side, under the ribs, with no particular radiation.  Her symptoms were described as highly suggestive of a dysfunctional gallbladder.  This eventually led to removal of the gallbladder at a private facility in December 2008.

Additional records show that she was seen at a private medical facility on two different occasions in 2010 for problems which included bacterial dysbiosis, abdominal gas and bloating, epigastric pain, abdominal pain in the right lower quadrant, functional in nature, and irritable bowel syndrome.

The Veteran was accorded a rating examination of the liver, gallbladder, and pancreas by VA in January 2011.  Reference was made to the service treatment records and to the private medical records by the examiner.  The Veteran underwent clinical examination and was accorded pertinent testing.  She was given a diagnosis of a history of chronic cholecystitis acalculus status post cholecystectomy, right upper quadrant abdominal pain consistent with functional bacterial dysbiosis, and no chest abnormality on current examination, to include X-ray study.  

Following examination the examiner opined that the gallbladder symptoms were present in service and were not an early manifestation of the disease that eventually led to the removal of the gallbladder.  The examiner stated any current disability was not caused by or a result of or permanently aggravated by the right upper quadrant pain present in service.  The examiner gave as rationale that 1986 gallbladder ultrasound studies were normal, hospital admission in 1986 associated with right upper quadrant abdominal pain with cytomegalovirus attributed as the cause, and no gallbladder disease found on diagnostic testing in 1999.

In response to the question as to if the Veteran was determined to have a diagnosable disability involving the lower right chest/right upper quadrant, was it as likely as not that the disability was incurred in and due to active service or as likely as not that the disability was incurred or aggravated by gallbladder disease, the examiner stated that there was no chest disability or disease diagnosed during current examination.  She stated that this was because the lungs were clear to auscultation and there was no difficulty with inspiration or expiration and a chest X-ray study was entirely normal.  She added the Veteran's evaluation by gastroenterology reflected her right upper quadrant pain was related to or consistent with dysbiosis and reflected that sensitization dysbiosis was the result of abnormal immune response.  The physician stated the service treatment records related the right upper quadrant pain to viral syndrome with cytomegalovirus infection.

The Board notes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a current disability (and, of a nexus of that disability in service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has repeated been affirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish...the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is no current diagnosis of a disability manifested by right lower chest pain.  With no favorable, competent medical evidence to support the claim, the preponderance of the evidence is against the claim of service connection for a disability manifested by right lower chest pain.

With regard to the gallbladder, the medical evidence of record does not establish a relationship between a current disability involving the gallbladder and the Veteran's military service.  Following a VA examination in January 2011, the examiner opined that there were normal laboratory diagnostic studies, there were no signs of liver disease, and the Veteran's gallbladder symptoms were not caused by or a result of or permanently aggravated by her military service.  The examiner stated as reasoning that in 1986 the gallbladder ultrasound was normal, hospitalization in 1986 showed right upper quadrant pain was due to cytomegalovirus, and in 1999 no gallbladder disease was found following diagnostic testing.

Accordingly, the claim for service connection for a disability of the gallbladder is denied as well.


ORDER

Service connection for a disability of the gallbladder is denied.

Service connection for a disability manifested by right lower chest pain is denied.


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


